              Case 1:20-cv-00723-SAB Document 18 Filed 11/19/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID HERNANDEZ,                                 Case No. 1:20-cv-00723-SAB

12                 Plaintiff,                         ORDER RE STIPULATION FOR
                                                      EXTENSION OF TIME FOR PLAINTIFF TO
13          v.                                        RESPOND TO DEFENDANT’S SET-ONE
                                                      INTERROGATORIES AND SET-ONE
14   SINGH JAGMOHAN,                                  REQUEST FOR PRODUCTION OF
                                                      DOCUMENTS
15                 Defendant.
                                                      (ECF No. 17)
16

17          On November 18, 2020, the parties filed a stipulation for an extension of time for

18 Plaintiff to respond to Defendant’s set-one interrogatories and request for production of

19 documents.
20          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff shall

21 serve the discovery responses on or before November 20, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:     November 18, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                  1
